Name: Commission Regulation (EEC) No 1727/93 of 30 June 1993 amending Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 of 30 June 1993 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments, the Azores and Madeira and the Canary Islands respectively and establishing the respective forecast supply balances
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31993R1727Commission Regulation (EEC) No 1727/93 of 30 June 1993 amending Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 of 30 June 1993 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments, the Azores and Madeira and the Canary Islands respectively and establishing the respective forecast supply balances Official Journal L 160 , 01/07/1993 P. 0001 - 0003 Finnish special edition: Chapter 3 Volume 50 P. 0166 Swedish special edition: Chapter 3 Volume 50 P. 0166 COMMISSION REGULATION (EEC) No 1727/93 of 30 June 1993 amending Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 of 30 June 1993 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments, the Azores and Madeira and the Canary Islands respectively and establishing the respective forecast supply balancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 2 (6) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as amended by Regulation (EEC) No 3714/92, and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (4), as amended by Regulation (EEC) No 3714/92, and in particular Article 3 (4) thereof, Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requirements of the markets and taking account of local production and traditional trade flows; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting from exemption from import duties on imports of products from third countries; Whereas Commission Regulation (EEC) No 388/92 (5), as last amended by Regulation (EEC) No 1497/93 (6), establishes, pursuant to Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance for cereal products for the French overseas departments; whereas this balance allows for interchange of the quantities determined for some of the products concerned and, if necessary, for an increase during the year in the overall quantity determined; whereas, in the light of experience and in order to meet the needs of the French overseas departments, it is necessary to adjust the forecast supply balance; whereas the Annex to Regulation (EEC) No 388/92 should therefore be amended; Whereas Commission Regulation (EEC) No 1727/92 (7), as last amended by Regulation (EEC) No 1497/93, establishes, pursuant to Article 2 of Regulation (EEC) No 1600/92, the forecast supply balance for cereal products for the Azores and Madeira for 1992/93; whereas the forecast supply balance for the 1993/94 marketing year should accordingly be established; Whereas Commission Regulation (EEC) No 1728/92 (8), as last amended by Regulation (EEC) No 1497/93, establishes, pursuant to Article 2 of Regulation (EEC) No 1601/92, the forecast supply balance for cereal products for the Canary Islands for 1992/93; whereas the forecast supply balance for the 1993/94 marketing year should accordingly be established; Whereas the time limit for the submission of applications for aid certificates and the amount of the security to be lodged laid down in Article 4 (1) of Regulations (EEC) No 388/92 and (EEC) No 1727/92 respectively are fixed as the first five working days of each month in the case of the time limit and ECU 25/tonne in the case of the amount of the security; whereas the time limit and security are fixed as the first 10 working days and ECU 25/tonne respectively by the same Article of Regulation (EEC) No 1738/92; whereas in order to take account of trade practices specific to certain processed products in the cereals sector provision should be made on the one hand for the option of submitting applications on any day of the month and, on the other hand, for reducing the amount of the security; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (2) of Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 is hereby replaced by the following: '2. Without prejudice to any increase during the course of the financial year of the overall quantity fixed for cereals, the respective quantities fixed for one or other of the cereals in question may be exceed by a maximum of 20 %, provided that the overall quantity is adhered to. Sorghum shall be treated as maize for the purposes of this Regulation'. Article 2 The Annex to Regulation (EEC) No 388/92 is hereby replaced by Annex I to this Regulation. The Annex to Regulation (EEC) No 1727/92 is hereby replaced by Annex II to this Regulation. The Annex to Regulation (EEC) No 1728/92 is hereby relaced by Annex III to this Regulation. Article 3 1. Article 4 (1) of Regulation (EEC) No 388/92 is hereby replaced by the following: '1. Applications for licences and certificates shall be submitted to the competent authority during the first five working days of each month. However, applications for aid certificates for the supply of cereal products falling within CN codes 1103 and 1107 as well as products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53, of Community origin, as well as applications for aid certificates for the supply of cereals to the department of French Guiana, may be submitted on any working day of each month. A licence or certificate application shall be admissable only if: (a) it does not exceed the maximum quantity available for each period during which applications must be lodged; (b) prior to expiry of the time limit laid down for the submission of licence and certificate applications, proof has been provided that the party concerned has lodged a security of ECU 23 per tonne.' 2. Article 4 (1) of Regulation (EEC) No 1727/92 is hereby replaced by the following: '1. Applications for licences and certificates shall be submitted to the competent authority during the first five working days of each month. However, applications for aid certificates for the supply of cereal products of Community origin falling within CN code 1107 may be submitted on any working day of each month. A licence or certificate application shall be admissable only if: (a) it does not exceed the maximum quantity available for each period during which applications must be lodged; (b) prior to expiry of the time limit laid down for the submission of licence and certificate applications, proof has been provided that the party concerned has lodged a security of ECU 23 per tonne.' 3. Article 4 (1) of Regulation (EEC) No 1728/92 is hereby replaced by the following: '1. Applications for licences and certificates shall be submitted to the competent authority during the first 10 working days of each month. However, applications for aid certificates for the supply of cereral products of Community origin falling within CN codes 1103 and 1107 may be submitted on any working day of each month. A licence or certificate application shall be admissible only if: (a) it does not exceed the maximum quantity available for each period during which applications must be lodged; (b) prior to expiry of the time limit laid down for the submission of licence and certificate applications, proof has been provided that the party concerned has lodged a security of ECU 23 per tonne'. Article 4 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 173, 27. 6. 1992, p. 1. (4) OJ No L 173, 27. 6. 1992, p. 13. (5) OJ No L 43, 19. 2. 1992, p. 16. (6) OJ No L 148, 18. 6. 1993, p. 13. (7) OJ No L 179, 1. 7. 1992, p. 101. (8) OJ No L 179, 1. 7. 1992, p. 104. ANNEX I CEREALS SUPPLY BALANCE FOR THE FRENCH OVERSEAS DEPARTMENTS FOR THE SECOND HALF OF 1993 /* Tables: see OJ */ ANNEX II CEREALS SUPPLY BALANCE FOR THE AZORES AND MADEIRA FOR THE 1993/94 MARKETING YEAR /* Tables: see OJ */ ANNEX III CEREALS SUPPLY BALANCE FOR THE CANARY ISLANDS FOR THE 1993/94 MARKETING YEAR /* Tables: see OJ */